 Case 3:21-cr-01349-JLS Document 32 Filed 06/09/21 PageID.79 Page 1 of 1



 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                  CASE NO.: 21CR1349-JLS
 9                      Plaintiff,              Hon. Janis L. Sammartino
                                                Courtroom 4D
10         v.
                                                ORDER TO CONTINUE MOTION
11   ANGELICA ACOSTA,                           HEARING/TRIAL SETTING
     JOHANNA REYES,
12
                        Defendants.
13
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY

16   ORDERED that the Motion Hearing/ Trial Setting currently set for June 11, 2021,

17   be continued to July 23, 2021, at 1:30 p.m. Defendants shall file acknowledgments

18   of the new hearing date by July 9, 2021.

19         For the reasons set forth in the joint motion, the Court finds that the ends of

20   justice will be served by granting the requested continuance, and these outweigh

21   the interests of the public and the defendants in a speedy trial. Accordingly, the

22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §

23   3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).

24         SO ORDERED.

25   Dated: June 9, 2021
26
27
28
                                                1                          21CR1349-JLS
